Citation Nr: 1009597	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-27 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including depression and posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to a disability rating higher than 20 percent 
for type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
October 1966 to September 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

As support for his claim, the Veteran testified at a hearing 
at the VA Central Office in March 2008 before the undersigned 
Veterans Law Judge of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for 
bilateral hearing loss due to his exposure to gunfire while 
stationed in Vietnam.  In particular, the Veteran testified 
at his Central Office hearing in March 2008 that he wears 
hearing aids and was diagnosed two years ago with bilateral 
hearing loss by a medical provider.  The Veteran stated that 
he would submit the provider's opinion concerning his 
bilateral hearing loss disorder.

The Veteran did not submit a provider's opinion.  However, 
since he has identified treatment records which have not been 
obtained, further development is required.  See 38 U.S.C.A. § 
5103A(c)(3) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c)(2), (c)(3) (2009).  Based on the Veteran's 
testimony under oath that he wears hearing aids for bilateral 
hearing loss, the Board is not disputing the existence of a 
current diagnosis.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there is no valid claim).  Consequently, 
the determinative issue is whether his bilateral hearing loss 
is attributable to his military service.  Once the private 
clinical evidence has been obtained, the Veteran should be 
afforded VA examination.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

The Veteran also states he is entitled to a disability rating 
higher than 20 percent for his service-connected type II 
diabetes mellitus.  The Veteran contended, at his 2008 
hearing, that his diabetes had increased in severity and that 
he would have been required to regulate his activities if his 
activities were not already regulated because of his service-
connected back disability.  The recent VA compensation 
examination was in July 2006, almost 4 years ago.  The most 
recent VA and private treatment records are from 2007.  The 
Veteran should be afforded VA examination of the severity of 
diabetes mellitus.  

The Veteran contends that he has symptoms of anxiety that he 
believes are due to his service.  At least one of the 
Veteran's described stressors, rocket and mortar attacks at 
his base, has been confirmed.  Although the confirmed rocket 
attack was shown to affect a different unit, in view of the 
Veteran's military occupational specialty as a medic, it 
appears to the Board that further development of the claim is 
required, including VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking him which 
medical provider diagnosed and treated the 
Veteran for his bilateral hearing loss.  Once 
that information is returned to VA, obtain the 
Veteran's treatment records from that provider 
or medical facility.  

Afford the Veteran an opportunity to identify 
any facilities from which he has received 
emergency care for diabetes mellitus, if such 
care outside VA has been required.  

If these requested records are unavailable, or 
the search for them otherwise yields negative 
results and further attempts to obtain these 
records would be futile, this must be 
documented in the claims file and the Veteran 
notified in accordance with 
38 C.F.R. § 3.159(c)(2).

2.  Obtain the Veteran's VA treatment records 
from July 2007 to the present.  

3.  After completing the above, schedule the 
Veteran for a VA compensation examination to 
determine the nature and etiology of his 
bilateral hearing loss.  The examination 
should include any necessary diagnostic 
testing or evaluation.  The claims file, 
including a complete copy of this remand, must 
be made available for review of his pertinent 
medical history.

Based on a comprehensive review of the 
claims file, the examiner is asked to confirm 
whether the Veteran currently has bilateral 
hearing loss.  If he does, the examiner should 
provide an opinion as to whether his hearing 
loss is at least as likely as not 
(a 50 percent or greater probability) related 
to the Veteran's military service. 

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, rather that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.  

All opinions expressed should be accompanied 
by supporting rationale. 

4.  Additionally, schedule the Veteran for a 
VA compensation examination to reassess the 
severity of his type II diabetes mellitus.  He 
is hereby advised that failure to report for 
his scheduled VA examination, without good 
cause, may have adverse consequences on his 
claim for a higher rating.  The examination 
should include any diagnostic testing or 
evaluation deemed necessary.  The claims file, 
including a complete copy of this remand, must 
be made available for review of the Veteran's 
pertinent medical and other history.  

Based on physical examination and a 
comprehensive review of the claims file, the 
examiner must determine whether the Veteran 
requires insulin, restricted diet and 
regulation of activities as necessary for the 
next higher rating of 40 percent.  In 
particular, the examiner should provide an 
opinion as to whether the severity of the 
Veteran's diabetes mellitus is such that 
regulation of activities would be required if 
the Veteran's activities were not already 
limited by his service-connected back 
disability.  The examiner should state whether 
the Veteran has experienced episodes of 
ketoacidosis or hypoglycemia requiring 
hospitalization or twice monthly outpatient 
treatment.  The examiner should also describe 
the severity of any symptoms or complications 
of diabetes mellitus, so that it may be 
determined whether there are symptoms or 
complications of diabetes mellitus which may 
be separately evaluated.  

The examiner must discuss the rationale behind 
any opinions expressed, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

5.  The Veteran should be afforded a 
psychiatric examination.  Prepare a summary of 
the claimed stressors.  List the Veteran's 
military occupational specialty.  Make a copy 
of each response to the requests for stressor 
verification.  Provide this summary and 
information to the examiner, together with a 
copy of this Remand.  The claims folder should 
be sent to the examiner for review and the 
examiner should indicate that he/she has 
reviewed the claims folder, including service 
treatment records.  All necessary special 
studies or tests, to include psychological 
testing and evaluation, should be 
accomplished.  

The examiner is requested to review the 
summary of claimed stressors and the verified 
stressor information to be provided and 
included in the claims folder, and the 
examiner should consider these events for the 
purpose of determining whether exposure to an 
in-service stressor has resulted in a current 
acquired psychiatric disorder.  

The examiner should provide an opinion as to 
whether the Veteran has a current acquired 
psychiatric disorder, to include depression or 
PTSD.  If the examiner concludes that a 
diagnosis of an acquired psychiatric disorder 
is appropriate, the examiner should provide an 
opinion as to whether such disorder(s) is at 
least as likely as not (a 50 percent or 
greater probability) related to the Veteran's 
military service. 

6.  After completing the above actions, to 
include any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's service 
connection and increased rating claims should 
be readjudicated based on the entirety of the 
evidence.  If the claims remain denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


